Citation Nr: 0618790	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 1991 the veteran submitted an informal claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The issue is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran has been diagnosed with chronic strain of the 
lumbosacral spine, which has been related by a VA physician 
to recurrent back pain in service.


CONCLUSION OF LAW

Chronic strain of the lumbosacral spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist
VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  The Board finds 
that sufficient evidence is available regarding this claim to 
reach a favorable decision; thus, the Board can issue a final 
decision on this issue, and the veteran is not prejudiced by 
appellate review.

Analysis
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.

The veteran's service medical records show that at his June 
1970 separation examination, the veteran reported having 
recurrent back pain.  The veteran is competent to report 
symptoms such as back pain.

At a January 2006 VA spine examination, the veteran reported 
a 35-year history of intermittent low back pain.  After 
reviewing the evidence contained in the veteran's claims file 
including the veteran's service medical records, the examiner 
diagnosed chronic strain of the lumbosacral spine and opined 
that it was "as likely as not" that the veteran's back 
disability began during his active service.

There is no evidence to rebut the opinion by the VA 
physician.  Accordingly, the evidence shows that the 
veteran's chronic strain of the lumbosacral spine was 
incurred during his active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


ORDER

Entitlement to service connection for chronic strain of the 
lumbosacral spine is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


